            Case 1:19-cv-01868-RJL Document 20 Filed 07/01/20 Page 1 of 17




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,

          Plaintiff,                                       Case No.: 1:19-cv-1868 (RJL)

v.

OMAROSA MANIGAULT NEWMAN,

      Defendant,
_______________________________________/

 DEFENDANT OMAROSA MANIGAULT NEWMAN’S RESPONSE TO PLAINTIFF’S
            RENEWED MOTION FOR PROTECTIVE ORDER

          Comes now the Defendant, Omarosa Manigault Newman, by and through her

undersigned counsel and files her Response to Plaintiff’s Renewed Motion for Protective Order,

and in support alleges as follows.

                                        INTRODUCTION

          The United States of America has sued Omarosa Manigault Newman for allegedly

violating a provision of the Ethics in Government Act (“EIGA”), 5 U.S.C. app. 4 § 101 et seq.

Specifically, the United States of America alleges that Ms. Manigault Newman “violated 5

U.S.C. app. 4 § 104, by knowingly and willfully failing to file her termination report within the

time required by the EIGA.” [ECF No. 2-1 at 6]. This lawsuit was filed on July 1, 2019.

          On September 11, 2019, Ms. Manigault Newman moved to dismiss this lawsuit on the

grounds that the United States of America has failed to adequately state a cause of action for

which relief can be granted. [ECF No. 5]. Mrs. Manigault Newman’s Motion to Dismiss was

denied.




                                               1
           Case 1:19-cv-01868-RJL Document 20 Filed 07/01/20 Page 2 of 17




         On October 28, 2019, parties to this litigation exchanged initial disclosures pursuant to

Fed. R. Civ. P. 26(a). In part, Ms. Manigault Newman listed fifteen (15) individuals who likely

have discoverable information related to this case. These individuals include, but are not limited

to, Uttam Dhillon, Esq., (Former Deputy Counsel and Deputy Assistant to the President), John F.

Kelly (Former White House Chief of Staff) and President Donald J. Trump. In addition, Ms.

Manigault Newman disclosed the “Executive Office of the President employee who allegedly

referred this matter to the Department of Justice pursuant to 5 C.F.R. § 2634.701.” 1 Ms.

Manigault Newman does not know the identity of the individual who referred this case to the

Department of Justice for prosecution.

         On November 13, 2019, the United States of America moved for a protective order

regarding Ms. Manigault Newman’s desire to depose former White House ethics counsel Uttam

Dhillon, former White House Chief of Staff General John Kelly, and Donald J. Trump. [ECF

No. 17].      In addition, the United States of America summarily argues that Ms. Manigault

Newman should be forbidden from deposing the White House employee who referred this matter

to the Department of Justice for prosecution. [ECF No. 17 at 7-9].

         Furthermore, within the United States of America’s Motion for Protective Order, it is

argued that “discovery regarding Defendant’s actual termination date and the location of boxes

of her personal effects left at the White House are neither relevant nor proportional to the needs

of this case.” [ECF No. 17 at 12].

         On June 17, 2020, the Goverenment filed a Renewed Motion for Protective Order

whereing they seek the same protections as previously requested. [ECF No. 17]. As discussed

1
  5 C.F.R. § 2634.701 (a) Referral of cases. The head of each agency, each Secretary concerned, or the Director of
the Office of Government Ethics, as appropriate, must refer to the Attorney General the name of any individual
when there is reasonable cause to believe that such individual has willfully failed to file a public report or
information required on such report, or has willfully falsified any information (public or confidential) required to be
reported under this part.

                                                           2
         Case 1:19-cv-01868-RJL Document 20 Filed 07/01/20 Page 3 of 17




below, these arguments are without merit and Plaintiff’s Renewed Motion for Protective Order

should be denied.

                                       THE COMPLAINT

       On July 1, 2019, the United States of America filed the operative Complaint. Within said

Complaint, the government presents numerous allegations which purportedly show that Ms.

Manigault Newman violated the EIGA by knowingly and wilfully failing to file her termination

financial disclosure report within the time prescribed under the EIGA.

       The Complaint alleges that Ms. Manigault Newman knew of her obligation to file her

termination financial disclosure report, in part, based upon a “post-government employment

briefing” held “on or before December 19, 2017.” [ECF No. 2-1 at 3]. The only “post-

government employment briefing” held on or before December 19, 2017 was the meeting that

took place in the Situation Room of the White House on December 13, 2017. Former White

House Chief of Staff, Gen. John Kelly, White House ethics attorney Stefan Passantino, Esq.,

White House ethics attorney Uttam Dhillon, Esq., Human Resource Manager Irene Porada and

Ms. Manigault Newman were present for this meeting.

       During this “post-government employment briefing” General John Kelly terminated Ms.

Manigault Newman while in the Situation Room.           During the termination, General Kelly

threatened, “I’d like to see this be a friendly departure…and you can go on without any type

of difficulty in the future relative to your reputation.” [ECF No. 7] Shortly thereafter,

General Kelly exited the Situation Room.

       Following General Kelly’s departure, a conversation regarding Ms. Manigault Newman’s

termination date was discussed between Mr. Passantino, Mr. Dhillon, and Ms. Manigault

Newman. During this conversation, Ms. Manigault Newman asked White House ethics counsel,



                                                3
           Case 1:19-cv-01868-RJL Document 20 Filed 07/01/20 Page 4 of 17




Mr. Dhillon, “How do I make it to the one year mark? Which is 1/20…that’s important to

me…to make it to the one year mark.” Id.

       Mr. Dhillon responded to Ms. Manigault Newman’s inquiry by stating, “I will see if that

possible and then I’ll bring Irene in to begin the paperwork process … So let’s do this, I’ll ask

about keeping you [until] the twentieth.” Id. Mr. Dhillon then left the Situation Room and

Irene Porada entered.

       Approximately ten minutes later, Mr. Dhillon returned to the situation room and

announced, “Yes, to the twentieth of January.” Id. “We’re taking you until the twentieth

now.” Id.

       Irene Porada then stated, “O.K., so we’ll take [her] through the twentieth?” To wit

Mr. Dhillon responded, “Yes, Ma’am.” Id.

       The meeting in the Situation Room was the last time Ms. Manigault Newman has been on

the White House grounds. In addition, Ms. Manigault Newman has not communicated with

General John Kelly since December 13, 2017. The EIGA and/or the need to file a financial

disclosure form was not discussed with Ms. Manigault Newman during this Situation Room

meeting.

       Shortly thereafter an electronic financial disclosure form was sent to Ms. Manigault

Newman. The first page of the financial disclosure form listed her termination date as December

13, 2017. Due to the electronic nature of the financial disclosure form, Ms. Manigault

Newman was unable to correct the termination date, to January 20, 2018. The inaccurate

information contained on the first page of the electronic financial disclsoure form




                                               4
           Case 1:19-cv-01868-RJL Document 20 Filed 07/01/20 Page 5 of 17




prohibited Ms. Manigault Newman from completing the form. 2 Ms. Manigault Newman

advised the White House ethics counsel of the termination date discrepency multiple times.

         The Government’s Complaint further alleges that emails were sent to Ms. Manigault

Newman on December 29, 2017, January 3, 2018, January 12, 2018, January 19, 2018, February

6, 2018, “reminding her of her obligation to complete the financial termination report.” [ECF No.

2-1 at 4]. These emails were not attached to the Complaint. In addition, the Complaint does not

allege who sent these emails or if these emails were received. However, the Complaint states

that “an ethics attorney in the White House Counsel’s Office sent Ms. Manigault Newman an

email regarding her of her obligation to file her termination financial disclosure report.” [ECF

No. 2-1 at 4].

         The Complaint goes on to state that “Pursuant to the regulations of the Executive Office

of the Government Ethics, 5 C.F.R. § 2634.701, the Executive Office of the President referred

this matter to the Department of Justice for commencement of an action authorized by 5 U.S.C.

app. 4. 104(a), and the action was authorized on March 17, 2019.” [ECF 2-1 at 5]. The

Complaint did not disclose the identity of the referring employee or the grounds upon which the

referral was based.

                                               ARGUMENT

    Omarosa Manigault Newman is entitled to depose those who possess knowledge regarding
                         the facts and circumstances of this case

         The Government seeks a protective order regarding the depositions of Former White

House Chief of Staff Gen. John Kelly, Former White House Ethics Counsel Uttam Dhillon, and

Donald J. Trump. In support of this argument, the Government argues that Ms. Manigault

Newman should not be permitted to take these depositions because “exceptional circumstances

2
  5 U.S.C. app. 4 §104(a)(2)(A)(i): “It shall be unlawful for any person to knowingly and willfully falsify any
information that such person is required to report under Section 102. (Emphasis added)

                                                      5
         Case 1:19-cv-01868-RJL Document 20 Filed 07/01/20 Page 6 of 17




must exist before the involuntary depositions of high agency officials are permitted.” See In re

FDIC, 58 F.3d 1055, 1060 (5th Cir. 1995).

       A. General John Kelly

       As discussed previously, General John Kelly has direct knowledge regarding the “post-

government employment briefing” relied upon by the Government within their Complaint. The

importance of this meeting is central to the Government’s claim in proving that Ms. Manigault

Newman knowingly and wilfully failed to file her termination financial disclosure report.

Significantly, the Complaint alleges that at this “post government employment briefing…[Ms.

Manigault Newman] was advised of her obligation under the EIGA to file a termination financial

disclosure report by January 18, 2018.” [ECF No. 2-1 at 5].

       Ms. Manigault Newman was not advised of her obligation under the EIGA to file a

termination financial disclosure report at this “post-government employment briefing.” As such,

Ms. Manigault Newman seeks to depose the Former White House Chief of Staff as he has direct

knowledge of the “post government employment briefing”, a fact relied upon by the Government

in the prosecution of this case.

       In support of their Motion for Protective Order, the Government asserts that “High

ranking government officials have greater duties and time constraints than other witnesses” and

given the government policies and actions, their “time would be monopolized by preparing and

testifying” if their testimony were not limited to extraordinary circumstances.” [ECF 2-1 at 6].

Ms. Manigault Newman fails to see how this rationale would apply to taking the deposition of a

former high ranking government official, such as General John Kelly. In fact, the cases relied

upon by the Government do not concern former high ranking government officials, only current

ones. Currently, Former White House Chief of Staff Gen. John F. Kelly is not employed by the



                                               6
         Case 1:19-cv-01868-RJL Document 20 Filed 07/01/20 Page 7 of 17




federal government in any capacity and works for a private for-profit company. As such, the

Government has failed to establish the requisite good cause for the entry of a protective order in

regards to Former White House Chief of Staff, Gen. John Kelly.           Further, Ms. Manigault

Newman was also a “high ranking government official.” The President of the United States,

another “high ranking government official”, is taunting her about suing her. These are not

wasteful depositions. They are necessary to establish legtimate legal defenses to this action

brought against her by the United States government.

       B. Uttam Dhillon

       At the time of the “post government employment briefing” referrenced in the

Government’s Complaint, Uttam Dhillon was employed as Deputy Counsel and/or Deputy

Assistant to the President. Mr. Dhillon was present during the post government employoment

briefing. Also, Mr. Dhillon has direct knowledge of the discussions regarding Ms. Manigault

Newman’s termination date. Mr. Dhillon also has direct knowledge of informing Ms. Manigault

Newman that her termination date was effective January 20, 2018. In addition, Mr. Dhillon has

direct knowledge of communications between himself and former White House Chief of Staff

General John Kelly as it relates to Ms. Manigault Newman. Furthermore, Ms. Dhillon has direct

knowledge that the Ethics in Government Act and/or the need to file her financial termination

report was not discussed during the “post government employment briefing” as alleged in the

Complaint.

       Since the date of the post-government employment briefing took place, Mr. Dhillon took

a position as the Acting Director of the Drug Enforcement Agency. Of course, this matter is

unrelated to the Drug Enforcement Agency in any way. As such, Ms. Manigault Newman is not

seeking to depose Mr. Dhillon for information related to his position with the DEA. Rather, Ms.



                                                7
            Case 1:19-cv-01868-RJL Document 20 Filed 07/01/20 Page 8 of 17




Manigault Newman seeks to depose Mr. Dhillon because he has direct knowledge of facts and

circumstances surrounding this litigation.

           The Government argues that Ms. Manigault Newman should be prohibited from taking

Ms. Dhillon’s deposition because she has not established “extraordinary circumstances”.

However, the very cases cited by the Government state that high-ranking government officials

are required to testify “where the official has first had knowledge relating to the claims being

litigated.” See Bogan v. City of Boston, 489 F.3d 417, 423-25 (1st Cir. 2007). [ECF No. 17 at 6-

7].   Significantly, in May 2020, Mr. Dhillon resigned from his position as the Acting

Administrator of the Drug Enforcement Agency and is thus no longer a “high ranking

government official.” It is believed that Mr. Dhillon is now employed by the Department of

Justice.

           Here, the issue being litigated is whether or not Ms. Manigault Newman knowingly and

wilfully failed to file her termination financial disclosure report within the time perscribed under

the EIGA.        In support of their claim, the Government relies upon a “post government

employment briefing” and multiple emails sent to Ms. Manigault Newman by “an ethics attorney

in the White House Counsel’s Office.” As the former Deputy Counsel and Deputy Assistant to

the President, Mr. Dhillon has first-hand knowledge of the “post-government employment

brieifng” and the “numerous emails” relied upon by the Government in the prosecution of this

case. As such, Ms. Manigault Newman, in an effort to defend herself in this litigation, seeks to

depose Mr. Dhillon.

           President Donald J. Trump

           The operative Complaint indicates, “the Executive Office of the President referred this

matter to the Department of Justice.” [ECF 2-1, P. 5, ¶ 24]. This referral for prosecution cannot



                                                  8
          Case 1:19-cv-01868-RJL Document 20 Filed 07/01/20 Page 9 of 17




be based on retaliation, but must be based on “reasonable cause” to believe that Ms. Manigault

Newman has wilfully failed to file a public report.” 5 C.F.R. § 2634.701.

         The President of the United States, the referring entity in this case, has previously called

Ms. Manigault Newman “wacky” [see tweet from @realdonaldtrump, August 13, 2017], said she

“had zero credibility with the media,” [see tweet from @realdonaldtrump August 13, 2017],

called her a “lowlife” [see tweet from @realdonaldtrump August 13, 2017], insinuated she was

illegitimate [see tweet from @realdonaldtrump August 13, 2017], said “people in the White

House hated her,” [see tweet from @realdonaldtrump August 13, 2017], said she was “vicious,

but not smart,” [see tweet from @realdonaldtrump August 13, 2017], indicated he’d “rarely see

her,” [see tweet from @realdonaldtrump August 13, 2017], that she “begged me for a job, tears

in her eyes,” [see tweet from @realdonaldtrump August 13, 2017], called her “wacky and

deranged,” [see tweet from @realdonaldtrump August 13, 2017], called her a liar for saying

there was a tape of him saying the “N-word,” as he has never had that word in his vocabulary,”

[see tweet from @realdonaldtrump August 13, 2017], and made other false statements about Ms.

Manigault Newman.

         On August 31, 2019, President Donald J. Trump admitted to using lawsuits against

people for allegedly violating confidentiality agreements. He said, “Yes, I am currently suing

various people for violating their confidentiality agreements.       Disgusting and foul-mouthed

Omarosa is one. I gave her every break, despite the fact that she was despised by everyone, and

she went for some cheap money from a book.” [see tweet from @realdonaldtrump, August 31,

2019].

         This is the only lawsuit which exists between Mr. Trump, his agents or the United States

Government and Ms. Manigault Newman. Employer/employee revenge is not a proper use of



                                                  9
        Case 1:19-cv-01868-RJL Document 20 Filed 07/01/20 Page 10 of 17




taxpayer money or court resources. Based upon the above referenced public disclosures from

President Donald J. Trump, Ms. Manigault Newman believes that this action is a form of

retaliation against Ms. Manigault Newman for publishing a book that President Trump did not

like. This unlawful form of retaliation is a defense to the present lawsuit and Ms. Manigault

Newman seeks discovery to support this defense.

         Ms. Manigault Newman is entitled to discovery regarding the Executive Office of
  the President’s decision to refer this action to the Department of Justice for prosecution

       In addition to seeking an order prohibiting Ms. Manigault Newman from deposing

witnesses with information directly relevant to this claim, the Government further seeks to

hamstring Ms. Manigault Newman by prohibiting her from discovering information related to

the Executive Branch’s decision to refer this case to the Departmnet of Justice for prosecution.

5 C.F.R. § 2634.701 states in pertinent part:

       The head of each agency, each Secretary concerned, or the Director of the Office
       of Government Ethics, as appropriate, must refer to the Attorney General the
       name of any individual when there is reasonable cause to believe that such
       individual has willfully failed to file a public report or information required
       on such report, or has willfully falsified any information (public or confidential)
       required to be reported under this part. 5 C.F.R. § 2634.701 (emphasis added)

       As a condition pecedent to bringing this EIGA action against Ms. Manigault Newman,

the Attorney General must have first received a referral from the head of the Office of the

President.

       The Complaint alleges that “pursuant to the regulations of the Executive Office of the

Government Ethics, 5 C.F.R. § 2634.701, the Executive Office of the President referred this

matter to the Department of Justice for commencement of an action authorized by 5 U.S.C. app.

4 § 104(a), and the action was authorized on March 17, 2019.” [ECF No. 2-1, at 5].            This

referral was not attached to the Complaint. The Complaint did not allege who referred this



                                                10
        Case 1:19-cv-01868-RJL Document 20 Filed 07/01/20 Page 11 of 17




matter to the Attorney General, nor did it state the facts upon which the “reasonable cause”

determination was made. Defendant Manigault Newman is entitled to discovery on this issue.

       In support of their motion, the Government argues that this information is irrelevant to

this litigation. Defendant Manigault Newman fails to see how discovery related to the referral

for prosecution is irrelevant to the underlying claim. Had the referral not have been made, there

would be no litigation. In addition, the requirement of this referral is codified in 5 C.F.R. §

2634.701.    Furthermore, the Government argues that Ms. Manigault Newman should be

prohibited from discovery on this issue because it somehow infringes upon “prosecutorial

discretion.” [ECF No. 13 at 11].

       In support of the “prosecutorial discretion” argument, the Government cites to United

States v. Armstrong, 517 U.S. 456, 464 (1996) which states, “In the ordinary case, so long as the

prosecutor has probable cause to believe that the accused committted an offense defined by

statute, the decision whether or not to prosecute, and what charge to file or bring before a grand

jury, generally rests entirely in his discretion.” However, this is not an ordinary criminal case.

Nor is this a case in which we are questioning the prosecutors decision to file suit.

       Ms. Manigault Newman seeks information relating to the referral for prosecution, not the

ultimate decision to prosecute. Unlike ordinary criminal cases, the EIGA has a codified pre-

requisite that must be met prior to the bringing of this suit. This pre-requisite is a referral from

the Head of the Office of the President “when there is reasonable cause to believe that such

individual has willfully failed to file a public report or information.” 5 C.F.R. § 2634.701.

Without such “referral”, the Department of Justice does not have the “prosecutorial discretion” to

bring such an action.




                                                 11
         Case 1:19-cv-01868-RJL Document 20 Filed 07/01/20 Page 12 of 17




       It is Ms. Manigault Newman’s position that no such “reasonable cause” existed, as the

Head of the Office of the President was aware of the incorrect termination date on her report and

was aware that the White House was retaining boxes of financial information required to

complete the termination financial disclosrue report. As such, the head of the Office of the

President lacked the requisite ‘reasonable cause’ to believe that Ms. Manigault Newman

‘wilfully’ failed to file a public report or information. To defend herself in this matter, Ms.

Manigault Newman is entitled to discovery regarding the Executive Branch’s referral for

prosecution.

                  DEFENDANT CAN SATIFY THE REQUIREMENTS TO DEPOSE
                 DEPARTMENT OF JUSTICE EMPLOYEE, ASHLEY CHEUNG, ESQ.

       The Government next moves for a protective order regarding Ms. Manigault Newman’s

request to depose Department of Justice employee, Ashley Cheung, Esq. Significantly, Ashley

Cheung, Esq., was directly communicating to Ms. Manigault Newman regarding the termination

financial disclosure report prior to the filing of this lawsuit. In addition, Ms. Cheung is not

litigation counsel on this case.

     Prior to the filing of this instant lawsuit, Ashley Cheung, Esq., communicated multiple

times to Ms. Manigault Newman and her counsel in regards to obtaining her boxes of financial

information which were withheld from her by the White House since December 13, 2017. Ms.

Cheung has information directly related to Ms. Manigault Newman’s wilful desire and need to

obtain these boxes from the White House. In addition, Ms. Cheung has direct knowledge of the

process that Ms. Manigault Newman had to go through in order to retrieve her boxes of financial

information so that she could complete the financial disclosure report.

     Within their Motion, the Government argues that the Shelton test applies when seeking to

depose litigation counsel.    The rationale of the Shelton test is that, “counsel should be free to

                                                 12
        Case 1:19-cv-01868-RJL Document 20 Filed 07/01/20 Page 13 of 17




devote his or her time and efforts to preparing the client’s case without fear of being interrogated

by his or her opponent” because permitting such depositions “disrupts the adversarial system…”

[ECF No. 17 at 9]. Significantly, Ashley Cheung is not litigation counsel on this case. As such,

the Shelton test does not apply.

      Assuming arguendo, that the Shelton test did apply here, the Government’s motion should

still be denied. Under the Shelton test, depositions of opposing counsel are permitted “where the

party seeking to take the deposition has shown that (1) no other means exist to obtain the

infromation than to depose opposing counsel; (2) the information sought is relevant and

nonprivledged; and (3) the information sought is crucial to the preparation of the case. Shelton,

805 F. 2d at 1327. As discussed above, the Shelton test is inapplicable here because Ms.

Manigault Newman is not seeking to depose opposing counsel, but rather Department of Justice

employee Ashley Cheung, Esq.

       Nevertheless, should the Shelton test apply, Ms. Manigault Newman should still be

permitted to depose Ashley Cheung, Esq. Ms. Cheung directly communicated to both Ms.

Manigault Newman and her counsel in regards to retrieving the boxes of financial information.

Ms. Cheung was informed of Ms. Manigualt Newman’s wilful desire to complete the financial

termination report prior to the filing of this instant action. Ms. Cheung has direct knowledge of

the White House’s refusal to return these boxes to Ms. Manigault Newman. Ms. Cheung is the

only individual at the Department of Justice who spoke with Ms. Manigault Newman prior to the

filing of this action. The information Ms. Cheung has is crucial to the defense of this case and is

directly relevant to whether or not Ms. Manigault Newman “wilfully” failed to file her financial

termination report. Within the Government’s Motion for Protective Order they even state that

“documents and communications pertaining to…Defendant’s efforts to obtain materials she



                                                13
        Case 1:19-cv-01868-RJL Document 20 Filed 07/01/20 Page 14 of 17




contends were necessary to complete the financial disclosure report…relate to…the sole disputed

issue in the case.” [ECF No. 18 at 4-5]. For the forgoing reasons, the Government’s Motion for

Protective order should be denied.

 Discovery regarding Defendant’s Actual Termination Date and the Location of Boxes of
    her Personal Effects at the White House are relevant and proportional to this case


       The United States of America has sought an order prohibiting Ms. Manigualt Newman

from deposing individuals with information regarding her termination date and/or the decision to

withhold multiple boxes of fianncial information from her. The Government argues that the date

of her termination is irrelevant to this case. In conclusory fashion, the Government argues that

“neither Defendant’s termination date nor the location and chain of custody of her personal

effects is relevant nor are depositions on these topics proportional, because Defendant remains

liable even accepting her position on each issue…” [ECF No. 13 at 11].

                    Termination Date information is directly relevant to this case

       Defendant argues that “discovery regarding her termination date is irrelevant and not

proportional to the needs of the case because Defendant is liable whether that date is December

19, 2017, or her preferred date, January 20, 2018.” [ECF No. 17, at 11]. The Government

seemingly fails to understand the significance of the termination date discrepancy as it relates to

the termination financial disclosure report.

       As stated in Defendant’s Motion to Dismiss, “an electronic financial disclosure form was

sent to Ms. Manigault Newman. The first page of the financial disclosure form listed her

termination date as December 13, 2017.         Due to the electronic nature of the financial

disclosure form, Ms. Manigault Newman was unable to correct the termination date, to

January 20, 2018. The inaccurate information contained on the first page of the electronic



                                                14
        Case 1:19-cv-01868-RJL Document 20 Filed 07/01/20 Page 15 of 17




financial disclsoure form prohibited Ms. Manigault Newman from completing the form.

Ms. Manigault Newman advised the White House ethics counsel of the termination date

discrepency multiple times.” [ECF No. 5 at 10].

       The Government argues that Ms. Manigault Newman should be prohibited from seeking

discovery of this issue because “The fact of the deadline – the only element of Plaintiff’s claim

to which the termination date is relevant – can be established through less burdensome means.”

[ECF No. 17 at 12]. The Government’s conclusory assertion fails to account for the discrepency

on the termination financial report provided to Ms. Manigault Newman. Defendant Manigault

Newman is defending herself, in part, based upon the “incorrect termination date” on the form

provided to her. The fact that the termination date was incorrect on the provided termination

financial report is certainly relevant to this action.    The fact that Ms. Manigault Newman

repeatedly informed White House counsel about this termination date discrepancy is certainly

relevant to this action. The fact that Ms. Manigault Newman would have violated the EIGA had

she submitted the termination financial report with the incorrect termination date is relevant to

this case. Ms. Manigault Newman wilfully attempted to complete the financial disclosure report

but was unable to do so because of the inaccurate termination date listed on her provided report.

As such, discovery regarding the termination date and the termination date on the provided

financial disclosure report are directly relevant, necessary, and discoverable.

 The White House’s repeated refusal to return Ms. Manigault Newman’s boxes containing
                 financial information is directly relevant to this case

    The Government admits that the White House possessed Ms. Manigault Newman’s boxes

from December 13, 2017 through July 2019. These boxes contained financial documents and

records. Without these boxes of financial information, Ms. Manigault Newman was unable to

complete the subject termination financial disclosure report. Since leaving the White House on

                                                 15
        Case 1:19-cv-01868-RJL Document 20 Filed 07/01/20 Page 16 of 17




December 13, 2017, Ms. Manigault Newman repeatedly sought to retrieve these boxes, but was

advised that the White House would not return them.

         In the present case, the Government must prove that Ms. Manigault Newman’s failure to

file her financial termination report was both “knowing and wilfull.” To defend herself against

these allegations, Ms. Manigault Newman argues, in part, that she was wilfully attempting to

complete the termination report but was unable to do so because the White House refused to

return her boxes of financial information.

     In support of her defense, Ms. Manigault Newman seeks to discover relevant facts

regarding the White House’s decision to withhold her boxes from her. For example, Ms.

Manigault Newman seeks discovery on prior communications between herself and White House

employees regarding these boxes of financial information. It should be noted that the same

White House that unlawfully possessed Ms. Manigault Newman’s boxes for nearly two years is

the same entity that referred this case to the Department of Justice for prosecution.

       In support of their argument, the Government asserts that “the issue of the boxes’

location” is irrelevant and undisputed. [ECF 17, at 13]. Simply put, this argument is without

merit. Ms. Manigault Newman’s repeated attempts to collect her boxes of financial information

show a wilful desire to complete her termination financial report. Furthermore, evidence of the

White House’s refusal to provided boxes of financial information to Ms. Manigault Newman is

directly relevant as to whether or not the requisite “reasonable cause” existed prior to referring

this case for prosecution.

                                             Conclusion

     For the reasons set forth above, the Court should deny Plaintiff’s motion.




                                                 16
           Case 1:19-cv-01868-RJL Document 20 Filed 07/01/20 Page 17 of 17



                                       CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of Court using the

CM/ECF which will furnish a copy to Christopher M. Lynch, Esq., Joseph H. Hunt, Esq., James J.

Gilligan, Esq., Jacqueline Coleman Snead, Esq., United States Department of Justice Civil Division,

Federal     Programs    Branch,   1100    L.   Street,   N.W.,   Washington,    D.C.      20005,    at

Christopher.m.lynch@usdoj.gov ; Jacqueline.Snead@usdoj.gov ;this 1st day of July, 2020.


                                                Respectfully submitted,

                                                Law Office of John M. Phillips, LLC

                                                /s/ John M. Phillips
                                                JOHN M. PHILLIPS, ESQUIRE
                                                DC Bar Number: 1632674
                                                4230 Ortega Boulevard
                                                Jacksonville, FL 32210
                                                (904) 444-4444
                                                (904) 508-0683 (facsimile)
                                                Attorneys for Defendant
                                                jphillips@floridajustice.com
                                                michele@floridajustice.com
                                                Kirby@floridajustice.com

                                                The Law Office of J. Wyndal Gordon, P.A.


                                                /s/ J. Wyndal Gordon, Esq.
                                                J. WYNDAL GORDON, ESQUIRE
                                                MD Bar Number: 23572
                                                20 South Charles Street, Suite 400
                                                Baltimore, MD 21201
                                                (410)332-4121
                                                (410)347-3144 facsimile
                                                jwgaattys@aol.com
                                                Attorneys for Defendant




                                                  17
